DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on July 01, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 5-6, 11-16, and 21-22 are canceled. Claims 1-4, 7-10, 17-20, and 23-27 are now renumbered as claims 1-17 are pending.	

ALLOWABLE SUBJECT MATTER
	5.	Claims 1-4, 7-10, 17-20, and 23-27 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
7.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the reason for allowance was mentioned in “allowable subject matter” section of previous office action mailed 04/21/2022 and applicant incorporated allowable subject matter into the independent claims, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
9.	Prior arts made of record, not relied upon:
US 20180375849 A1 (Koskimies et al.): “an apparatus comprising a memory configured to store an encryption key and a list of access tokens and at least one processing core configured to select a first access token from the list of access tokens based, at least partly, on at least one of a current time and a sequence number, decide, based at least partly on the first access token, whether to grant a user device access to the apparatus, and cause the apparatus to receive a second list of access tokens from at least one of the user device and a second user device.” Para. 0008
Shafagh, Hossein, et al. "Towards blockchain-based auditable storage and sharing of IoT data." Proceedings of the 2017 on cloud computing security workshop. 2017.
“We propose a blockchain-based access control management to address R1. This provides us with an independent network that maintains a distributed ledger of access control permissions. Inspired by recent blockchain-based technologies [2, 33], we combine the blockchain with an off-chain storage, for a scalable secure data storage to address R2. Finally, our system is designed from the ground up to support IoT data streams to address R3. Our system accommodates for IoT data streams where streams are chunked, compressed, and encrypted in the application layer and only authorized services are granted access to the decryption keys.” Section 1. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438